SUMMARY ORDER
Plaintiff-Appellant Ronnie L. Marion appeals from the district court’s order granting the Commissioner of Social Security’s motion to dismiss pursuant to Federal Rule of Civil Procedure 12(c). We presume the parties’ familiarity with the facts, procedural history, and scope of the issues presented on appeal.1
We review a district court’s judgment on the pleadings de novo. Jasinski v. Barnhart, 341 F.3d 182, 184 (2d Cir.2003). In reviewing determinations made by the Commissioner of Social Security, we conduct a plenary review of the administrative record, Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir.1998), and hold the Commissioner’s factual findings to a substantial evidence standard, Bubnis v. Apfel, 150 F.3d 177, 181 (2d Cir.1998). Here, there is substantial evidence to support the finding that Marion’s disability commenced in October 1997.
We have considered all of Marion’s claims and find them without merit. The judgment of the district court is therefore AFFIRMED.

. After oral argument, Marion gave papers to the Court Deputy for our acceptance; they have been duly received.